DETAILED ACTION
In the reply filed on November 1, 2021, claims 1, 3 – 10 are pending.  Claims 2 and 11 – 20 have been canceled. Claims 6 – 7 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn. Applicant’s arguments are convincing, in light of the agreement between the Examiner and the Applicant as described in the interview summary filed on October 13, 2021.

Double Patenting
The rejections of the claims under non-statutory double patenting in the previous Office Action are withdrawn. Applicant’s arguments are convincing.

Election/Restrictions
Claims 1, 3 – 5, 8 – 10 are allowable. Claims 6 – 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species A: ALD Requirements and inventions species B: etching requirements, as set forth in the Office action mailed on July 8 ,2019, is hereby withdrawn and claims 6 – 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not fairly suggest the method as recited in independent claim 1; in particular, the prior art of record does not teach and does not fairly suggest supplying an etch gas to the claimed processing chamber after creating passivated surfaces, wherein of the passivated surface is present more on the upper surface of the claimed feature compared to lower portions of the claimed feature, in context of the other recited limitations of the claims. The closest prior art to the claims are Tang et al. US 2015/0243545 (hereafter "Tang") in view of Nemani US2007/0243693 (hereafter "Nemani") and Suemori US 2017/0107621 A1 (hereafter "Suemori"). 
Tang discloses steps of deposition and passivation, and Nemani discloses a concept of etching after a deposition step. However, in combination there is no specific teaching and motivation within Nemani, Tang and Suemori to supply an etch gas to the processing chamber after creation of a passivated surface more on the upper portions following the step of creating a passivated surface as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717